Citation Nr: 1734056	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 14-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for gastrointestinal disorder, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

4. Entitlement to service connection for muscle cramps.

5. Entitlement to service connection for skin rash.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other. 


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1993 to January 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Buffalo, New York, Regional Office (RO). In December 2016, the Board remanded the appeal to the RO for additional development.

In May 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of headaches, hypertension, gastrointestinal disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Muscle cramps did not originate in active service, were not caused by active service, were not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.

2. Skin rash did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1. The criteria for service connection for muscle cramps have not been met. 38 U.S.C.A. §§ 1110 (5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for skin rash have not been met. 38 U.S.C.A. §§ 1110 (5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Muscle Cramps

The Veteran served in Somalia, Haiti, and Bosnia. However, service treatment records (STRs), contain no diagnosis of muscle cramps. The Veteran's post-service medical records do not note a diagnoses or treatment for muscle cramps but reflect notations that the Veteran experiences a cramping symptom associated with his gastrointestinal disorder, which is now pending a determination of service connection. A March 2017 VA examination states the Veteran does not currently have, and never has been diagnosed with muscle cramps as a symptom  linked to any other diagnosed disorder. 

In a February 2012 lay statement the Veteran noted that he had been given  mefloquine, and suggested that he had been exposed to various other potential toxins,  including pesticides, dust, and the ingestion of water from third-world countries, and particulates from the burning of rubber, vehicles, human remains, and medical waste. He also stated that he was "much debate" about the after-effects of medications. 

At his May 2016 hearing the Veteran submitted research from Dr. R.N. indicating that the antimalarial drug, mefloquine, could cause adverse psychiatric or neurologic symptoms. The report does not address this Veteran's specific situation and only generally states some lasting side-effects that could result from mefloquine usage. Therefore, the Board affords this medical evidence low probative value. 

In March 2017, the Veteran was afforded a VA examination. The Veteran reported that the muscle cramps in his legs were "no longer significant." The examiner stated that there has been no definitive diagnosis or identified etiology behind the Veteran's subjectively-reported leg cramp symptoms.

The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for muscle cramps. As noted above, the threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder. See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). There is no medical evidence demonstrating that the Veteran was  diagnosed with a separate muscle-cramping disorder during the pendency of the appeal. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim); see Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability. The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of muscle cramps which apparently occurred sometime after service separation. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, his statements in that regard are not competent. The Board finds the most probative evidence to be the findings of the VA examiner, who concluded that the Veteran did not have muscle cramps.

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for muscle cramps. The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Therefore, the claim for service connection for muscle cramps is denied.





B. Skin Rash

The Veteran has been diagnosed with a skin rash. A March 2017 VA examination states the Veteran has had a diagnosis for acne since November 2012. 

As noted, in February 2012 the Veteran suggested that he had been exposed to various toxins and testified in May 2016 that he began to experience skin rashes after he returned from Somalia, while he was still in the service. 

In March 2017, the Veteran was afforded a VA examination. The Veteran stated that he had pimples on his face and back after returning from Somalia. However, the examiner noted no specific treatment and opined that the Veteran's skin rash is not connected to his service. The examiner noted no diagnosis of a skin disorder while in service or the year following service separation.

The Board has considered the Veteran's assertions that his skin rash is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of disability due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The only competent medical evidence is the March 2017 VA examination. The VA examiner concluded the Veteran does not have a skin rash condition that is related to his military service.

A preponderance of the evidence is against a finding that the Veteran's skin rash originated during service. The Veteran was first seen for his skin rash in November 2012, many years after service separation, and no competent medical provider has opined that the Veteran's skin rash began in or as a result of service. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for muscle cramps is denied.

Service connection for skin rash is denied.


REMAND

Remand is necessary because the March 2017 examiner provided a contradictory conclusion regarding headaches in stating the Veteran's PTSD "is likely to exacerbate headache symptoms, but not likely to cause or aggravate a headache condition." See Nieves-Rodrigeuez v. Peake, 22 Vet. App. 295 (2008). 

Remand is necessary because the examiner did not address whether the Veteran's hypertension could have been caused by his service-connected PTSD. Id.

Remand is also necessary because the examiner failed to address the Boards previous questions regarding whether the Veteran's gastrointestinal disorder could have been caused by his service-connected PTSD. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's inferred claim for TDIU is inextricably intertwined with his claims for service connection for headaches, hypertension, and gastrointestinal disorder. Therefore, a determination as to whether the Veteran is entitled to service connection for headaches, hypertension, and gastrointestinal disorder must be made prior to reaching a decision on his claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain an addendum opinion from the same examiner who conducted the March 2017 headaches VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

The examiner should clarify whether the Veteran's headaches could be caused or aggravated by his service-connected PTSD. Please provide complete reasoning and explain the difference between "exacerbate" vs "aggravate" as it pertains to the Veteran's service-connected PTSD and headaches.

The examiner's attention is drawn to the following:

*A May 1993 service emergency department record reflects that the Veteran reported headaches along with dizziness and nausea; the service clinician diagnosed likely dehydration. 

*The Veteran submitted a drug information sheet for mefloquine, which noted that potential side effects of the drug included headaches. 

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste. 

*An August 2012 VA neurology consultation report reflects that the Veteran reported that he believed his headaches were due to mefloquine administration. The VA physician opined that the headaches may be related to his hypertension or related to his long-term use of analgesic medications. 

*VA treatment records reflect that the Veteran was prescribed fluoxetine for treatment of his PTSD; the VA physician noted that headaches were a common side effect of the medication. 

*A March 2017 VA examination and accompanying medical opinion 

*A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

2. Obtain an addendum opinion from the same examiner who conducted the March 2017 hypertension VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

The examiner should address whether the Veteran's hypertension could be caused or aggravated by his service-connected PTSD.

The examiner's attention is drawn to the following:

*A May 1993 service emergency department record reflects blood pressure readings of 113/59, 116/62 (supine), 130/66 (seated), 123/70 (standing), 100/49 (supine), 107/54 (standing); the service clinician diagnosed likely dehydration.

*March 1994 service treatment records reflect blood pressure readings of 96/78 and 90/70. (VBMS Document: 03/09/2012 STR)

*A November 1994 service treatment record reflects blood pressure readings of 120/76, 128/80 (supine), and 108/74 (standing). 

*Private treatment records reflect a social history positive for tobacco (seven pack year, quit in 1999), alcohol, and caffeine use; a positive family history for hypertension; and a diet high in salt and fat consumption.

*An October 2005 private treatment record reflects that the Veteran presented for a re-check of his blood pressure. The Veteran's blood pressure was measured at 120/88 and 124/88; the private clinician provided a rule-out diagnosis of hypertension. 

*A December 2005 private treatment record reflects a blood pressure reading of 140/88. 

*A November 2006 private treatment record reflects a blood pressure reading of 120/82.

*A May 2007 private treatment record reflects a blood pressure reading of 140/92.

*A December 2007 private treatment record reflects a blood pressure reading of 134/82.

*An August 2012 VA neurology consultation report reflects a blood pressure reading of 164/108; the VA physician prescribed an anti-hypertensive medication. 

*November 2012 VA treatment records reflect blood pressure readings of 130/100, 150/90, 140/100, and 156/100. 

*Upon SSA examination in October 2013, the Veteran reported a history of hypertension as early as 2008. 

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste.

*A March 2017 VA examination and accompanying medical opinion.

*A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

3. Obtain an addendum opinion from the same examiner who conducted the March 2017 gastrointestinal VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

The examiner should address whether the Veteran's gastrointestinal disorder could be caused or aggravated by his service-connected PTSD.

The examiner's attention is drawn to the following:

*A May 1993 service emergency department record reflects that the Veteran reported nausea along with dizziness and headaches; the Veteran denied vomiting and diarrhea. The service clinician diagnosed likely dehydration. 

*A November 1994 service treatment record reflects the Veteran's complaints of abdominal pain, malaise, and fatigue; the service clinician diagnosed dehydration. 

*A November 2002 private treatment record reflects that the Veteran reported a five-day history of tarry stools; the private clinician diagnosed a probable gastrointestinal bleed. At the time, the Veteran reported that he "used to have lots of problems with his stomach." 

*Additional private treatment records reflect notations of abnormal weight loss, peptic ulcer disease, gastroesophageal reflux disease, hematemesis, melena, chronic heartburn, and frequent vomiting and diarrhea. 

*The Veteran submitted a drug information sheet for mefloquine, which noted that potential side effects of the drug included nausea, vomiting, diarrhea, abdominal pain, and loss of appetite. 

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste.

*A December 2012 VA treatment report reflects that the Veteran attributed his gastrointestinal disorder to mefloquine and/or environmental exposures during service. The VA physician indicated that "it is difficult to make the connection between [the Veteran's] current health issues and [his] mefloquine use." Additionally, the VA clinician noted that the Veteran's gastrointestinal symptoms began in 2003, so "there is unlikely to be a link between deployment-acquired infection ... and [his] current problems." 

*Upon SSA examination in October 2013, the Veteran reported a history of gastrointestinal symptoms as early as 2005. 

*VA treatment records reflect that the Veteran was prescribed fluoxetine for treatment of his PTSD; the VA physician noted that gastrointestinal distress was a common side effect of the medication.

*A March 2017 VA examination and accompanying medical opinion; noting February 2003 diagnoses of gastroesophageal reflux disease and a hiatal hernia

*A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

5. After reviewing the examiner's findings, determine if the Veteran is eligible for TDIU. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


